—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Polizzi, J.), dated May 8, 1997, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. The plaintiff assumed the risks inherent in playing football on the concrete schoolyard where he allegedly sustained his injuries, including those conditions associated with the construction of the schoolyard and any open and obvious conditions on it (see, Maddox v City of New York, 66 NY2d 270, 277; Garafola v City of New York, 247 AD2d 581; Walner v City of New York, 243 AD2d 629; Reynolds v Jefferson Val. Racquet Club, 238 AD2d 493; McDaniels v City of New York, 234 AD2d 432; Touti v City of New York, 233 AD2d 496). Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.